       Case 19-33915-KRH              Doc 26     Filed 09/25/19 Entered 09/25/19 14:20:36           Desc Main
                                                Document      Page 1 of 3

                                       UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF VIRGINIA
                                              RICHMOND DIVISION

In re: LeMar Allen Bowers                                 )               Case No:       19-33915
                                                          )               Chapter 13

                                          OBJECTION TO CONFIRMATION
            COMES NOW, Susan H. Call, Counsel for Carl M. Bates the Chapter 13 Trustee, and moves this
Court to deny confirmation of the Chapter 13 Plan filed on August 26, 2019, for the cause as follows:

         1. The Debtor filed this Chapter 13 Petition on July 29, 2019 under 11 U.S.C. Chapter 13, now pending
            in the United States Bankruptcy Court, Eastern District of Virginia, Richmond Division.

         2. This Objection is filed pursuant to 11 U.S.C. 1325 (b) (1) (B).

         3. The above filed Chapter 13 Plan fails to provide that all of the debtor’s projected disposable income
            in the applicable commitment period will be applied to the plan payments, shown by:

                  a.      The debtor has substantial IRS debt listed ($682,188.93 priority per the IRS proof of claim)
                          as secured and proposed to be paid outside plan, but the IRS claim far exceeds the amount
                          listed. The Trustee suggests the debtor properly address the IRS proof of claim.

                  b.      The debtor deducts for life insurance the amount of $600.00, the Trustee requests proof that
                          that amount is for term life insurance as whole life insurance is not an allowed deduction.

                  c.      The Chapter 13 Trustee would suggest that all required income be paid into the Chapter 13
                          Plan.

        WHEREFORE, for the reasons stated herein, the Chapter 13 Trustee, by Counsel, Susan H. Call,
respectfully moves the Court to deny confirmation of the Debtors’ proposed Chapter 13 Plan as filed with the
Court, and for such further and other relief as in the premises may seem just.

Date: September 25, 2019                                          /s/Susan H. Call
                                                                  Susan H. Call, Counsel for
                                                                  Carl M. Bates
                                                                  Chapter 13 Trustee

                                             Certificate of Service
       I hereby certify that on September 25, 2019, I have mailed or hand-delivered a true copy of the foregoing
Objection to Confirmation to the debtor(s), LeMar Allen Bowers, 10250 Scots Landing Rd, Mechanicsville, VA
23116 and electronically sent to debtor’s attorney, James E, Kane, Esquire, jkane@kaneandpapa.com.

                                                                          /s/Susan H. Call
                                                                          Susan H. Call, Counsel for
                                                                          Carl M. Bates, Chapter 13 Trustee
Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
       Case 19-33915-KRH          Doc 26     Filed 09/25/19 Entered 09/25/19 14:20:36            Desc Main
                                            Document      Page 2 of 3

                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                          RICHMOND DIVISION

In re: LeMar Allen Bowers                              )              Case No:       19-33915
                                                       )              Chapter 13

         Debtor Address         10250 Scots Landing Road
                                Mechanicsville, VA 23116

         Last four digits of Social Security No(s).:   6396

                               NOTICE OF OBJECTION TO CONFIRMATION

        Susan H. Call, Counsel for Carl M. Bates the Chapter 13 Trustee, has filed papers with the Court
objecting to confirmation of your Chapter 13 Plan, which was filed in this case.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult one).

        If you do not want the Court to grant the relief sought in the Objection, or if you want the Court to
consider your views on the Objection, then on or before three (3) days before the date of the hearing, you or
your attorney must:

   X             File with the court, at the address shown below, a written request for a hearing [or a written
response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your request for hearing (or response) to
the court for filing, you must mail it early enough so the court will receive it on or before the date stated above.

                                        Clerk of Court
                                        United States Bankruptcy Court
                                        701 East Broad Street, Suite 4000
                                        Richmond, VA 23219

                  You must also mail a copy to:

                                        Susan H. Call, Counsel for
                                        Carl M. Bates
                                        Chapter 13 Trustee
                                        P.O. Box 1819
                                        Richmond, VA 23218




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
       Case 19-33915-KRH        Doc 26     Filed 09/25/19 Entered 09/25/19 14:20:36            Desc Main
                                          Document      Page 3 of 3

              Attend a hearing to be scheduled at a later date. You will receive separate notice of hearing. If
no timely response has been filed opposing the relief requested, the court may grant the relief without
holding a hearing.

  X            Attend the hearing on the objection scheduled to be held on October 9, 2019 at 11:10 am at
United States Bankruptcy Court, 701 East Broad Street, Richmond, VA 23219, Room 5000.

       If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the objection and may enter an order granting that relief.

Date: September 25, 2019                                    /s/Susan H. Call
                                                            Susan H. Call, Counsel for
                                                            Carl M. Bates
                                                            Chapter 13 Trustee
                                                            P.O. Box 1819
                                                            Richmond, VA 23218-1819
                                                            VSBN 34367



                                             Certificate of Service

       I hereby certify that on September 25, 2019, I have mailed or hand-delivered a true copy of the
foregoing Notice of Objection to Confirmation to the debtor(s) LeMar Allen Bowers, 10250 Scots Landing Rd,
Mechanicsville, VA 23116 and electronically sent to debtor’s attorney, James E, Kane, Esquire,
jkane@kaneandpapa.com.

                                                                      /s/Susan H. Call
                                                                      Susan H. Call, Counsel for
                                                                      Carl M. Bates
                                                                      Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
